DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Vrankovic/Bilac combination not teaching a first ground fault detection circuit connected to a first current sensor and a second fault detection circuit connected to a second sensor, as pointed out in the Final Office Action dated 10/14/20, claim 1 does not specify what elements or “portions” are included in each of the ground fault detection circuits or if those “portions” cannot be shared by both of the ground fault detections circuits. Vrankovic et al describes a first circuit including the DC+ positive wires/cables connected to the output of rectifier 14, the DC+ wire/cable connected to the input of inverter 20, the processing circuit 48, and controller 54; the second circuit includes the DC- wire/cable connected to the rectifier, the DC- wire/cable connected to the inverter, the processing circuit 48, and .
In reference to applicant’s argument with respect to the applied prior art not teaching that one of the current sensors is a high-frequency current sensor and one of the sensors is a low-frequency current sensor, Vrankovic et al clearly describes in col. 4 lines 1-12 that current sensors 40/42 can be current transformers (high-frequency current sensor) or Hall Effect sensors (low-frequency current sensor).
In reference to applicant’s arguments with respect to the applied prior art not teaching the specific frequency listed in claim 2, Vrankovic et al describes in col. 1 lines 17-20 that the AC waveform outputted by the inverter has a variable control frequency which depends on the desired output speed/torque. Additionally, Vrankovic et al describes in col. 4 lines 58-64 that the signal outputted by inverter 20 has a much higher frequency than the frequency at the output of the rectifier. Ground fault 64c is detected at the output of the inverter 20. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrankovic et al (US Patent 8593150) and Bilac et al (US Patent 8023235).
Claims 1 and 12, Vrankovic et al teaches an electrical system and a method for monitoring said system comprising: Providing a ground fault detection unit including a first ground fault detection circuit having the DC+ positive wires/cables connected to the output of rectifier 14, the DC+ wire/cable connected to the input of inverter 20, the processing circuit 48, and controller 54, the elements of the first fault detection circuit are connected to a current sensor 40 (which can be a low-frequency sensor such as a Hall Effect sensor or a high-frequency current sensor such a current transformer as described in col. 4 lines 1-12), and a second ground fault detection circuit having the DC- wire/cable connected to the rectifier, the DC- wire/cable connected to the inverter, the processing circuit 48, and controller 54, all these elements are connected to a second current sensors 42 (which can be a low-frequency sensor such as a Hall Effect sensor or a high-frequency current sensor such a current transformer as described in col. 4 lines 1-12); operating a transformer rectifier unit (24/14) to provide DC power to 
However, Bilac et al teaches a ground fault detection circuit which can operate at frequencies between 90 Hz (for low frequencies) to 1MHz for high frequencies.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to regulate the fault ground detection circuit to be able to detect low or high frequencies, since selecting a frequency that the detection circuit is going to detect would depend on the requirements of the system where the fault detection circuit is being used.
Claims 2 and 11, as described above, the ground fault detection circuit can be regulated to detect ground faults at different frequencies, the regulation will depend on the intended use of the ground fault detection circuit. The applied prior art does not describe the use of Fourier Transform when detecting the ground fault.
Claim 3, Bilac et al describes in col. 16 lines 27-36 that filters are used to monitor the high-frequency and the lo-frequency signals.
Claim 4, Vrankovic et al describes for example in col. 4 lines 1-12 that current sensors 40 and 42 can either be a current transformer of a Hall Effect sensor.
Claim 5, Vrankovic et al describes, in fig. 11 and corresponding description, a plurality of drives 10a-10c which share the same rectifier 14, but provide voltage to separate inverters 20a-20c that are found in a separate housings 12, wherein each 
Claim 6, Bilac et al describes microprocessor 150/159, which is part of the ground fault detecting circuit that uses the feedback from ground detecting sensor 134 to determine a fault in the electric system, including a timer (see the description of fig. 13).
Claims 7-10, the specific current levels (threshold values) that the system controller (54 in Vrankovic) uses to determine when a ground fault has been detected based on the feedback information from sensors 40/42 as well as the amount of time the processor wait when determining the ground fault are considered programmable values which would depend on intended use of the ground fault detection circuit. It has been held that discovering an optimum value of an effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 12 and 18, the only difference between claim 1 and claim 12 is the recitation of a demodulator. Bilac et al uses demodulator 120 in microprocessor 150 to control the frequency of the current feedback information from the ground fault detector.
Claim 20, Vrankovic et al describes in fig. 1 the use of the ground fault detection circuit with a variable frequency drive.


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrankovic et al (US Patent 8593150) and Bilac et al (US Patent 8023235) as applied to claims 1-12, 18, and 20 above, and further in view of Hooper et al (US Patent 8081001).
Claim 19 recites that the ground fault sensor includes a monostable multivibrator which is not includes in the system described by the combination Vrankovic et al (US Patent 8593150) and Bilac et al (US Patent 8023235). However, Hooper et al teaches that monostable multivibrator 310 (see col. 10 lines 36-40) can be used in ground fault sensors. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a multivibrator in a ground sensor, since they would trigger the system controller to sense the feedback for a specific amount of time.
Allowable Subject Matter
7.	Claims 13-17 are allowed.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RINA I DUDA/Primary Examiner, Art Unit 2846